DAUKSCH, Judge.
This is an appeal from an order revoking probation and a sentence. Appellant alleges and appellee concedes the court erred by revoking the appellant’s probation as to Count IV of the Information # 79-1069CFA and sentencing him under that count because he was not serving probation for that count. He had already served his time for that conviction.
Those portions of the judgment and sentence which purport to reconvict and resen-tence appellant for Driving Under the Influence Resulting in an Accident as charged in Count IV of Information # 79-1069CFA are reversed and the remaining portions of the judgment and sentence are affirmed.
AFFIRMED IN PART; REVERSED IN PART.
ORFINGER, C.J., and FRANK D. UP-CHURCH, Jr., J., concur.